DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-11, filed June 17, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Driussi (US 2019/0078252).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 8, 13-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2005/0229645), and in further view of Je (US 2006/0053842), Kim (US 2016/0258106 cited in IDS), and Driussi (US 2019/0078252).
Regarding claim 1, Kim 645 figures 1-5 teach a laundry treating apparatus comprising: 
a cabinet (10) defining a detergent opening at a front side of the cabinet; 
a tub (20) received in the cabinet; 
a drum (30) configured to receive laundry and rotate inside the tub, 
a detergent storage (50 detergent box) configured to receive a detergent and be moved into or out from the cabinet through the detergent opening; 
a supply case (60 housing) disposed in the cabinet and configured to receive the detergent storage that is moved into the cabinet through the detergent opening; and 
a water supply portion  (80 passage) configured to discharge water vertically downward, and 
wherein the water supply portion of the dispenser includes a shower portion (78 plurality of holes) configured to supply water to a bottom of the supply case.[0025-30]
Kim 645 is silent to the drum being coupled to a to a rotation shaft extending in a first direction.
Je is directed towards a washing machine wherein figure 1 teaches a motor 14 including a shaft 13 for supporting and rotating the drum 12.[0006]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a shaft as taught in Je in the laundry treating apparatus of Kim 645 to support and rotate the drum.
Although, Kim 645 figure 2 suggests a dispenser, it doesn’t explicitly teach a dispenser disposed in the cabinet and located vertically above the detergent storage.
Kim 106 is directed towards detergent supply box of a washing machine wherein figure 7 teaches a body cap 25 provided above the detergent storage (21 stationary body).[0032]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a dispenser as taught in Kim 106 to provide a detergent supply device container that is operationally reliability.[0001]
The laundry treating apparatus of Kim 645 in view of Je and Kim 106 is silent to the water supply portion of the dispenser includes a shower portion configured to discharge water between a case wall of the supply case and the detergent storage to supply water to a bottom of the supply case.
Driussi is directed towards a laundry washing machine wherein figure 9 teaches a third water-delivery portion 35 which is vertically misaligned to the detergent drawer 16 placed in retracted position, and is structured to allow the outflow of the water from the plate-like water conveyor 31 directly towards the bottom of drawer housing 18 and then towards the washing tub 3 without affecting the detergent compartment/s 17 of detergent drawer 16.[0109]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a third water delivery portion as taught in Driussi to form a drawer flush circuit.[0034]
Regarding claim 3, Kim 645 figures 1-5 teach passages (80a-80c) which extend toward the front portion of the dispenser thereby reading on the shower portion includes a first shower portion that is disposed at a first end portion of the dispenser facing toward the detergent opening and that is configured to supply water to a first end portion of the supply case.
Regarding claim 4, Kim 106 figure 3 teaches a detergent container (29, 31 filling spaces)  having a container open top face and configured to contain the detergent. Figure 8 teaches a detergent outlet configured to discharge the detergent from the detergent container, wherein the water supply portion of the dispenser further includes a detergent water supply portion located above the detergent container and configured to allow water to drop into the detergent container, wherein the first shower portion of the shower portion is located between the detergent water supply portion and the front side of the cabinet.
Regarding claim 8, Kim 645 figure 2 teaches  the supply case defines a detergent drain hole (hole at rear of 60 housing) at the bottom of the supply case, the detergent drain hole configured to discharge water, wherein the bottom of the supply case defines a detergent water flow groove (slanted surface provided on bottom surface in housing 60) extending from the first end portion of the supply case to the detergent drain hole.
Regarding claim 13, Kim 645 figures 3-5 teach passages (80b, 80c) which ae provided toward a front and rear portion of the dispenser thereby suggesting the water supply portion of the dispenser includes a second shower portion that is disposed at a second end portion of the dispenser that is opposite to the first end portion of the dispenser, the second shower portion configured to supply water to a second end portion of the supply case that is opposite to the first end portion of the supply case.
Regarding claim 14, Kim 106 teaches a detergent container having a container open top face  (29, 31 filling spaces) and configured to contain the detergent. Kim 106 figure 8 teaches a detergent outlet configured to discharge the detergent from the detergent container, wherein the water supply portion of the dispenser further includes a detergent water supply portion located above the detergent container and configured to allow water to drop into the detergent container, and wherein the second shower portion of the shower portion is located between the detergent water supply portion and a rear side of the cabinet that is opposite to the front side of the cabinet.
Regarding claim 16, Kim 106 figure 8 teaches the detergent storage includes a detergent container ( filing spaces 29, 31) that defines a space configured to contain the detergent, wherein the water supply portion of the dispenser further includes a detergent water supply portion configured to allow water to drop into the detergent container, wherein the detergent water supply portion is configured to receive water from a detergent supply hose (27, 28) connected to the dispenser, and wherein the shower portion is configured to receive water from a shower water supply hose connected to the dispenser.
Claims 2, 5-7, 9-11, 15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2005/0229645), Je (US 2006/0053842) and Kim (US 2016/0258106 cited in IDS), as applied to claim 1, and in further view of Zsambeki (US 7,578,150 cited in IDS).
Regarding claim 2, the laundry treating apparatus of Kim 645, Je, and Kim 106 is silent to the supply case includes a shower channel that is located between a case wall of the supply case and the detergent storage, and that has a channel open top face configured to receive water supplied from the shower portion and provide the received water to the bottom of the supply case.
Zsambeki is directed towards a detergent dispenser for a washing machine wherein figure 3 teaches a channel 22 defined by a side wall 15d of the recess and by a sort of dam 23 parallel to the side wall 15d.  The channel 22 presents a feeding end portion 22a fed by the water distributor device 17 and a guidance or second end curved portion 22b which directs the water flow towards the slanted surface 15c.[col 2 lines 20-30]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a channel as taught in Zsambeki to provide effective transfer of the washing agents contained in the drawer to the tub in such manner that all residual washing agents are removed from the recess in which the drawer is placed.[col 1 lines 35-40]
Regarding claim 5, Zsambeki figure 3 teaches a channel 22 defined by a side wall 15d of the recess and by a sort of dam 23 parallel to the side wall 15d.  The channel 22 presents a feeding end portion 22a fed by the water distributor device 17 and a guidance or second end curved portion 22b which directs the water flow towards the slanted surface 15c thereby reading on a first shower channel that is located between a case wall of the supply case and the detergent storage, and that is positioned below the first shower portion and configured to receive water falling from the first shower portion and supply the received water to an end of the bottom of the supply case.[col 2 lines 20-30]
Regarding claim 6, Zsambeki figure 3 teaches the supply case protrudes outward along a second direction transverse to the first direction such that an end portion of the case wall of the supply case defines the first shower channel between the end portion of the case wall of the supply case and the detergent storage.
Regarding claim 7, Zsambeki teaches the drawer 12 is slidingly mounted through a front opening 15a of box shaped recess 15 installed in the front upper portion of the washing machine thereby suggesting the supply case further includes a sliding rail disposed on the case wall of the supply case and extending in the first direction.[col 2 lines 1-10]. Zsambeki figure 3 suggests at least a portion of the first shower channel is located outward of the sliding rail along the second direction.
Regarding claim 9, Kim 645 figures 3-5 teach shower water ribs (82 partition) protruding from an inner face of the first end portion of the supply case, and extending in a second direction transverse to the first direction, the shower water ribs configured to guide a flow of water supplied from the first shower portion.
Regarding claim 10, Kim 645 figures 3-5 teach a plurality of partitions (82) provided in the lower plate (74) thereby suggesting the shower water ribs include a main rib having (i) a first end that faces toward the first shower channel and (ii) a second end that is opposite to the first end and faces toward the bottom of the supply case.
Regarding claim 11, Kim 645 figures 3-5 teach a plurality of partitions (82) provided in the lower plate thereby suggesting the shower water ribs further include an auxiliary rib having a first end that faces toward the second end of the main rib and extends in a direction away from the main rib.
Regarding claim 12, Kim 645 figures 3-5 teach passage 80a is does not have holes thereby suggesting a leak-proof rib that protrudes from an inner face of the supply case, that extends along the second direction, that is positioned between (i) the front side of the cabinet and (ii) the shower water ribs and the first shower channel, and that is configured to block water from leaking through the detergent opening.
Regarding claim 15, Zsambeki figure 3 in view of Kim 645 suggest an end portion (22) of a case wall of the supply case is spaced apart from the detergent storage such that water flows from the second shower portion into the supply case, wherein the detergent storage has a second end portion having a smaller width than a first end portion along a second direction transverse to the first direction, the first end portion being positioned closer to the front side of the cabinet than the second end portion is, and wherein the end portion of the case wall protrudes outward along the second direction so that the supply case is spaced apart from the detergent storage.
Regarding claim 17, Kim 645 figures 3-5 teach passages (80b, 80c) which ae provided toward a front and rear portion of the dispenser thereby suggesting the shower portion includes: a first shower portion disposed at a first end portion of the dispenser facing toward the detergent opening and configured to supply water to a first end portion of the supply case; and a second shower portion disposed at a second end portion of the dispenser and configured to supply water to a second end portion of the supply case, the second end portion of the dispenser being opposite to the first end portion of the dispenser, and the second end portion of the supply case being opposite to the first end portion of the supply case. Zsambeki figure 3 teaches a channel 22 defined by a side wall 15d of the recess and by a sort of dam 23 parallel to the side wall 15d.  The channel 22 presents a feeding end portion 22a fed by the water distributor device 17 and a guidance or second end curved portion 22b which directs the water flow towards the slanted surface 15c thereby suggesting the dispenser defines a shower portion channel that extends from the second shower portion and that is connected to the first shower portion, and wherein a portion of water supplied to the second shower portion through the shower water supply hose is supplied to the first shower portion through the shower portion channel.
Regarding claim 18, Kim 645 figure 2 teaches a tub connection hose (35) connected to the dispenser and configured to receive water from the first shower portion, the tub connection hose connected to the tub and configured to transfer water from the first shower portion to the tub.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2005/0229645), and in further view of Kim (US 2016/0258106 cited in IDS) and Driussi (US 2019/0078252).
Regarding claim 19, Kim 645 figures 1-5 teach a laundry treating apparatus comprising: 
a cabinet (10) defining a detergent opening; 
a tub (20) received in the cabinet; 
a drum (30) configured to receive laundry and rotate inside the tub, 
a detergent storage (50 detergent box) retractable into the cabinet through the detergent opening and configured to receive a detergent; 
a supply case (60 housing) disposed in the cabinet and configured to receive the detergent storage that is moved into the cabinet through the detergent opening; and 
a water supply portion  (80 passage) configured to discharge water vertically downward, and 
wherein the water supply portion of the dispenser includes a shower portion (78 plurality of holes) configured to supply water to a bottom of the supply case.[0025-30]
Kim 645 figures 3-5 teach passages (80b, 80c) which ae provided toward a front portion of the dispenser thereby suggesting the water supply portion includes a front shower portion that is disposed at a front end portion of the dispenser facing toward the detergent opening and that is configured to supply water to a front end portion of a bottom of the supply case.
Although, Kim 645 figure 2 suggests a dispenser, it doesn’t explicitly teach a dispenser disposed in the cabinet and located vertically above the detergent storage.
Kim 106 is directed towards detergent supply box of a washing machine wherein figure 7 teaches a body cap 25 provided above the detergent storage (21 stationary body).[0032]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a dispenser as taught in Kim 106 to provide a detergent supply device container that is operationally reliability.[0001]
The laundry treating apparatus of Kim 645 in view of Kim 106 is silent to the water supply portion of the dispenser includes a shower portion configured to discharge water between a case wall of the supply case and the detergent storage to supply water to a bottom of the supply case.
Driussi is directed towards a laundry washing machine wherein figure 9 teaches a third water-delivery portion 35 which is vertically misaligned to the detergent drawer 16 placed in retracted position, and is structured to allow the outflow of the water from the plate-like water conveyor 31 directly towards the bottom of drawer housing 18 and then towards the washing tub 3 without affecting the detergent compartment/s 17 of detergent drawer 16.[0109]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a third water delivery portion as taught in Driussi to form a drawer flush circuit.[0034]
Regarding claim 20, Kim 645 figures 1-5 teach a laundry treating apparatus comprising: 
a cabinet (10) defining a detergent opening; 
a tub (20) received in the cabinet; 
a drum (30) configured to receive laundry and rotate inside the tub, 
a detergent storage (50 detergent box) retractable into the cabinet through the detergent opening and configured to receive a detergent; 
a supply case (60 housing) disposed in the cabinet and configured to receive the detergent storage that is moved into the cabinet through the detergent opening; and 
a water supply portion  (80 passage, 78 plurality of holes) configured to discharge water vertically downward.[0025-30]
Kim 645 figures 3-5 teach passages (80b, 80c) which ae provided toward a rear portion of the dispenser thereby suggesting the water supply portion includes a rear shower portion that is disposed at a rear end portion of the dispenser and that is configured to supply water to a rear end portion of a bottom of the supply case.
Although, Kim 645 figure 2 suggests a dispenser, it doesn’t explicitly teach a dispenser disposed in the cabinet and located vertically above the detergent storage.
Kim 106 is directed towards detergent supply box of a washing machine wherein figure 7 teaches a body cap 25 provided above the detergent storage (21 stationary body).[0032]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a dispenser as taught in Kim 106 to provide a detergent supply device container that is operationally reliability.[0001]
The laundry treating apparatus of Kim 645 in view of Kim 106 is silent to the water supply portion of the dispenser includes a shower portion configured to discharge water between a case wall of the supply case and the detergent storage to supply water to a bottom of the supply case.
Driussi is directed towards a laundry washing machine wherein figure 9 teaches a third water-delivery portion 35 which is vertically misaligned to the detergent drawer 16 placed in retracted position, and is structured to allow the outflow of the water from the plate-like water conveyor 31 directly towards the bottom of drawer housing 18 and then towards the washing tub 3 without affecting the detergent compartment/s 17 of detergent drawer 16.[0109]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a third water delivery portion as taught in Driussi to form a drawer flush circuit.[0034]
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711